UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-148883 SPECTRUMDNA, INC. (Exact name of Registrant as Specified in its Charter) Delaware 20-4880377 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 2 Davis Drive, PO Box 13169 Research Triangle Park, NC 27709-3169 (Address of principal executive offices) (Zip Code) (919) 408-7003 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yesx Noo State the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date: $0.001 par value per share: 59,281,237 outstanding as of February 12, 2013. SPECTRUMDNA, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14, 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 16, 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Default upon Senior Securities. 18 Item 4. [Removed and Reserved.] 18 Item 5. Other Information. 18 Item 6. Exhibits. 18 SIGNATURES 19 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. SPECTRUMDNA, INC. Index to Condensed Consolidated Financial Statements As of June 30, 2011, and For the Six Month Periods Ended June 30, 2011 and 2010 Page Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Stockholders’ Equity (Deficit) 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8-13 3 SPECTRUMDNA, INC. Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Receivables associated with assets held for sale, net of allowance for doubtful accounts of $-0- and $7,206, respectively Prepaid expenses associated with assets held for sale - Prepaid expenses and other assets Total current assets OTHER ASSETS Assets held for sale, discontinued operations Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related parties Liabilities associated with assets held for sale Notes payable Total current liabilities STOCKHOLDERS’ EQUITY (DEFICIT): Preferred stock- $0.001 par value, 10,000,000 shares authorized, - - -0- shares issued and outstanding Common stock- $0.001 par value, 250,000,000 shares authorized, 69,896,237 and 69,058,237 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 SPECTRUMDNA, INC. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, (Restated) (Restated) REVENUE $
